                 Case 2:20-cv-02779-CBM-GJS Document 61 Filed 07/20/21 Page 1 of 2 Page ID #:999



                          1

                          2

                          3

                          4

                          5

                          6

                          7

                          8
                                                                UNITED STATES DISTRICT COURT
                          9

                       10
                                                             CENTRAL DISTRICT OF CALIFORNIA
                       11
                                                                                          Case No. 2:20-cv-2779 CBM
                                  YAQUELIN SEVASTIANA ORDONEZ,                            (GJSx)
                       12         an individual,
                       13                                                                 ORDER CONTINUING
                                                                        Plaintiff,        UPCOMING DEADLINES
                       14                                                                 AND DATES [60]
                                  vs.
                       15
                                   WARREN A. STANLEY, CHARLES
                       16         SAMPSON, SGT. A. BRAAKSMA
                       17         (#16551), SGT. S. POOL (#14242),
                                  OFFICER E. BAILEY (#22360) and Does
                       18         1 through 10, all sued in their individual
                                  capacities,
                       19
                                                                        Defendants.
                       20

                       21        ///
                       22        ///
                       23        ///
                       24        ///
                       25        ///
                       26        ///
                       27        ///
                       28        ///
    DONALD W. COOK.
      Attorney at Law
                                  Order Continuing Upcoming Deadlines and Dates
3435 Wilshire Blvd., Ste. 2910
   Los Angeles, CA 90010
                                  Case No. 5:20-cv-2779 CMB (GJSx)
                                                                                      1                      00146018.DOCX
      ((213) 252-9444
               Case 2:20-cv-02779-CBM-GJS Document 61 Filed 07/20/21 Page 2 of 2 Page ID #:1000



                          1
                                             Upon the parties’ stipulation and good cause appearing therefor, IT IS
                          2
                                 HEREBY ORDERED that the Court’s January 22, 2021 Order (ECF 35) is amended
                          3
                                 and the following new dates are set:
                          4                  Discovery Cutoff1:                          November 30, 2021
                          5                  Motion Cutoff (date for hearing):           February 8, 2022
                          6                  Settlement Conference Completion:           March 8, 2022
                          7                  Pretrial Conference:                        April 5, 2022 at 2:30 p.m.
                          8                  Trial:                                      May 10, 2022 at 10:00 a.m.
                          9
                                 DATED: JULY 20, 2021
                       10

                       11                                         ____________________________________
                                                                    HON. CONSUELO B. MARSHALL
                       12
                                                                         United States District Judge
                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26        1
                                    This extension is for the limited purpose of completing the depositions of
                       27
                                 defendants Charles Sampson and Steve Pool. The extension is without prejudice to
                                 an application by Plaintiff to seek a discovery cutoff extension for conducting
                       28        discovery as against other defendants.
    DONALD W. COOK.
      Attorney at Law
                                     Order Continuing Upcoming Deadlines and Dates
3435 Wilshire Blvd., Ste. 2910
   Los Angeles, CA 90010
                                     Case No. 5:20-cv-2779 CMB (GJSx)
                                                                                     2                                00146018.DOCX
      ((213) 252-9444
